Citation Nr: 1631233	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969 with additional service in the National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran submitted a timely notice of disagreement with the rating decision insofar as it denied service connection for irritable bowel syndrome and diverticulitis and denied an increased rating for a psychiatric disability.  In January 2012, the RO issued a rating decision in which it awarded service connection for irritable bowel syndrome.  The RO also issued a statement of the case continuing the denials of the claim for service connection for diverticulitis and increased rating for a psychiatric disability.  In February 2012, the Veteran submitted a VA Form 9, on which he limited his appeal to the issue of increased rating for a psychiatric disability.  In a May 2013 rating decision, the rating for the psychiatric disability was increased to 70 percent effective October 12, 2011.  In June 2013, the RO issued a supplemental statement of the case, in which it continued the denial of service connection for diverticulitis and denied a rating in excess of 50 percent prior to October 12, 2011, and 70 percent thereafter for a psychiatric disability.  Subsequently in June 2013, and prior to certification to the Board, the Veteran withdrew his appeal of the increased rating claim.  After consideration of the record and Percy v. Shinseki, 23 Vet. App 37 (2009), the Board finds the issue of service connection for diverticulitis is on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The record indicates that the Veteran was initially found to have diverticulosis on January 5, 2004.  The record further suggests that the Veteran did not retire from the National Guard until 2005.  Additional development is needed to determine whether the January 2004 diagnosis occurred during active duty for training.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain a copy of all available personnel records associated with the Veteran's National Guard Service.

2.  Undertake appropriate development to determine whether the Veteran performed active duty for training on January 5, 2004.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




